NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-30233

                Plaintiff-Appellee,             D.C. No. 6:09-cr-00012-CCL-1

 v.

ANDREW THOMAS SWAGER,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Charles C. Lovell, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Andrew Thomas Swager appeals from the district court’s judgment and

challenges the 10-month sentence imposed upon his sixth revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Swager contends that the sentence is substantively unreasonable in light of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the “technical” nature of some of his violations and the mitigating circumstances

surrounding one of his violations. The district court did not abuse its discretion.

See Gall v. United States, 552 U.S. 38, 51 (2007). The court considered Swager’s

mitigating arguments and imposed a within-Guidelines sentence that is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances, including Swager’s repeated breaches of the

court’s trust. See Gall, 552 U.S. at 51; see also United States v. Simtob, 485 F.3d
1058, 1062-63 (9th Cir. 2007) (at a revocation sentencing, the district court may

sanction the defendant for his breach of the court’s trust).

      AFFIRMED.




                                           2                                   18-30233